PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/266,321
Filing Date: 15 Sep 2016
Appellant(s): MORGAN et al.



__________________
A. Sasha Mandy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 7, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 13, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Prologue
Appellant is claiming a “reverse flow” gas turbine where, inter alia, the gas flows from the back end of the engine, where the compressor is located, to the front end of the engine, where the turbine is located. This is different from most, but not all, installations that have the compressor at the front end and the turbine at the back end. “Front” and “back” are defined in the conventional way, the “front” being the nose of the airplane, and the “back” being the tail of the airplane. The rejection applies as the base reference Boudigues (US 4,055,949) has the basic structure as claimed, in a reversed, or “flipped” orientation, such that the turbine is in the “front” and the compressor is in the “back”. 
Appellant is introducing into the conversation arguments that are not germane to the patentability of the engine itself, as defined by its structure. In their Appeal Brief, Appellant raises arguments based on “unquestionable” facts – that are incomplete, reflecting only some, but not all, of the prior art. The issue is whether the Prior Art engine’s inlet and outlet are always oriented in only one way relative to the direction of flight – as Applicant argues, or whether it can be oriented “in reverse” – relative to the direction of flight – as it will be will be shown below.
The following presents two case studies:
I) That the engine’s air inlet can be at either end relative to the flight direction (NOT relative to the engine, but relative to the flight direction).

This is done in reply to Applicant’s argument that the reversed Boudigues engine, as applied in the proposed rejection, is inappropriate.

Case Study I
It is unquestionable that the Harrier airplane was designed to fly operationally and controllably in both directions along its horizontal axis. Suffice to enter in youtube.com the search “harrier flying backwards” and a number of videos will appear showing the Harrier in “backward flight”.
One such video (of 18 seconds) is shown at:

    PNG
    media_image2.png
    33
    417
    media_image2.png
    Greyscale

Under the title:
Harrier Flying Backwards At Miramar Air Show 2007 - YouTube
During the conventional mode of “forward” flight, Harrier’s inlet faces the wind, and the outlet is oriented with the wind. However, during “backward” flight, as shown in the video, air enters the engine inlet at the opposite end of the flight direction (i.e., the tail faces the wind) and exits vertically and slightly “forward”, in the direction of the inlet, to provide the backward thrust. In other words, it is not necessary for the inlet to face the wind (i.e., the tail faces the wind), and the engine is still capable of producing backward thrust.
Case Study II
This case study will address Appellant’s own “Pratt & Whitney Canada PT6”, see Jane’s All the World’s Aircraft 1973-1974, Sampson Low, Marston& Co. 1973, p. 658, col. 3, see particularly the description of the Air Intake.

As Wikipedia notes in its first paragraph, the PT6 engine “is often seemingly mounted backwards in an aircraft in so far as the intake is at the rear and the exhaust at the front”.

    PNG
    media_image3.png
    442
    850
    media_image3.png
    Greyscale

Below, is a photo of the first PT6 production engine, made in the 1960s. The vertical arrow at the rear of the engine is the engine’s inlet, and the horizontal arrow at the front of the engine is the engine’s outlet (or exhaust). The propeller gearbox is between the exhaust and the propeller.

    PNG
    media_image4.png
    490
    625
    media_image4.png
    Greyscale

As shown below on the Pilatus PC 12, the exhaust (shown by the horizontal arrow) is on the front part of the engine. The engine’s inlet is not shown, however under the engine (shown by a long vertical arrow), there is a cowl, that is part of the airplane’s fuselage (NOT part of the engine; in other words, the engine can be pulled out of the airplane, and the cowl will remain part of the airplane structure). That cowl channels the incoming air to the rear part of the engine (towards the cockpit), where the “fresh” air turns and enters the engine’s inlet (shown by a short vertical arrow). This arrangement, where the propeller is in “puller” mode is common to most of the airplanes using this engine.

    PNG
    media_image5.png
    549
    787
    media_image5.png
    Greyscale

Pilatus PC 12
In the Piaggio Avanti installation however (shown below), the engine is reversed, the cowl feeding the air directly into the engine’s inlet located in the front of the engine, and facing the wind, and the exhaust of the engine is at opposite end and pointing with the wind. In Piaggio’s case, the propeller is in “pusher” mode. In the photo below, the inlet is shown - as in the previous photos - with a vertical arrow, and the outlet is shown with a horizontal arrow.

    PNG
    media_image6.png
    694
    882
    media_image6.png
    Greyscale

There are two additional sources of evidence that Piaggio’s engine is reversed. The first evidence comes from the Wikipedia article, at the end of the Design section: “In most aircraft installations the PT6 is mounted so that the intake end of the engine is towards the rear of the aircraft, leading to it being known by many as the "back-to-front" engine” – this was the case for the Pilatus airplane. Further following Wikipedia, “In some installation such as the PT6A-66B version in the Piaggio Avanti P180, the engine is reversed, with the propeller acting as a "pusher", the accessory gearbox facing the front of the aircraft.”

    PNG
    media_image7.png
    500
    710
    media_image7.png
    Greyscale

The second evidence comes from the US Patent of the Piaggio Avanti by Mazzoni (US 4,746,081), col 3, ll. 23-25:

    PNG
    media_image8.png
    109
    407
    media_image8.png
    Greyscale

This foregoing discussion was aimed solely to counter Applicant’s argument that Boudigues’ engine must be travelling in the direction opposite to that of the engine flow (pg. 10, last paragraph and figure shown on pg. 11). As shown by Pilatus and Piaggio, prior art engines may travel in either the same direction as the engine flow (Pilatus) or the opposite direction as the engine flow (Piaggio). Applicant had reversed the installation of his own engine (so that it travels in the same direction as the engine flow), and therefore, the examiner’s proposed rejection applying a reversed, or flipped” Boudigues’ 

Engine Flow
Airplane flight 


Direction
Direction

Application
R->L
R->L





Pilatus
R->L
R->L





Piaggio
R->L
L->R





Flipped Boudigues
R->L
R->L
as in Pilatus

R->L
L->R
as in Piaggio









R=Right



L=Left




The following are further Examiner arguments in response to Applicant’s Appeal:
The Disclosure and Limits of Boudigues
Regarding Appellant’s discussion of the direction of travel (pg. 10-11), Examiner maintains his argument from the Final Office action that the direction of travel is an intended use of the invention. Appellant’s recitation of “direction of travel of the engine” in claim 8 is a statement of intended use, which does not limit the structure of the apparatus.
Regarding Appellant’s argument that “the only possible resulting direction of travel of the Boudigues engine is opposite the thrust” (pg. 10, last paragraph), this argument was addressed above in the Prologue section, which showed that engines can travel, or be oriented in either the same or 
Claim Rejections – 35 USC § 102
Regarding Appellant’s argument that “front” and “aft” have customary and ordinary meanings in the aircraft engine art (pg. 14, 2nd paragraph), Examiner disagrees and notes that “front” and “aft” are relative terms and are interchangeable. The terms “front end” and “aft end” may be assumed anywhere on the prior art structure, so long as the positions of the other claimed elements are consistent with the assumed “front end”/”aft end”. In the case of Boudigues’ engine, “front end” is assumed to be the right-most end of the engine (near recompressor 28), and “aft end” is assumed to be the left-most end of the engine (near low pressure compressor 30). Under this assumption, the configuration of the engine components (i.e., low/high pressure compressors, combustor, low/high pressure turbines) is identical to that of Appellant’s invention. A comparison of Appellant’s invention and a “flipped” version of Boudigues’ Fig. 3 is shown below. The arrangement of the engine components, as read from left-to-right, is identical in both cases.







Fig. 1 of Appellant’s disclosure

    PNG
    media_image9.png
    612
    999
    media_image9.png
    Greyscale

Boudigues Prior Art, Inverted

    PNG
    media_image10.png
    185
    597
    media_image10.png
    Greyscale


Regarding Appellant’s argument that inversing the orientation of the blades of the recompressor 28 would reverse not just the flow F2 but also the flow F1, and therefore render the Boudigues engine inoperable due to the extinguishing of the combustion process (pg. 14, 3rd paragraph – pg. 15. 3rd paragraph), Examiner disagrees. Inversing the orientation of the blades of recompressor 28 would not affect the core flow (F1) of the engine. As an example in the gas turbine art, thrust reversers are commonly used to reverse the thrust of aircraft without affecting the direction of the core flow of the 
All of Appellant’s other arguments in this section (pgs. 17-19) depend solely on the premise that (1) the direction of travel in Boudigues’ engine is opposite to the flows F1 and F2, and (2) the “front end” is located at low pressure compressor 30 and the “aft end” is located at recompressor 28. This premise was addressed in this section and in the previous sections of this office action.
Claim Rejections – 35 USC § 103
Appellant’s argument that attempting to reverse the travel direction of the Boudigues engine would render the engine inoperable (pg. 20, 2nd paragraph) has already been addressed thus far. See the argument in the previous sections of this office action.
All of Appellant’s other arguments in this section (pgs. 21-25) depend solely on the premise that (1) the direction of travel in Boudigues’ engine is opposite to the flows F1 and F2, and (2) the “front end” is located at low pressure compressor 30 and the “aft end” is located at recompressor 28. This premise was addressed in the previous sections of this office action.
The Rejection of the Dependent Claims 2-7, 9-14, and 16-20 is Improper
Appellant’s arguments in this section depend on the arguments made against the rejection of independent claims 1, 8, and 15. The arguments made against the independent claims were addressed in the previous sections of this office action.
Applicant’s Comments on the Examiner’s Response to Argument
Regarding Appellant’s discussion on “turbojet” engines versus “turboprop” engines and Appellant’s argument that “it is not possible for a ‘turbojet’ engine to reverse its direction of travel by ‘changing the pitch of the propeller blades’, as the Examiner alleges, because turbojets do not have 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HENRY NG/Examiner, Art Unit 3741                                                                                                                                                                                                        
Conferees:
/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741                                                                                                                                                                                                        
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746   
                                                                                                                                                                                                     Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.